Citation Nr: 1409552	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-05 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to a clothing allowance.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Bridgid D.Cleary






INTRODUCTION

The Veteran served on active duty from October 1981 to December 2001.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Oklahoma City, Oklahoma, which denied the Veteran's claim of entitlement to a clothing allowance for the year 2010.

The veteran was scheduled to present testimony before a traveling Veterans Law Judge (VLJ) on February 13, 2012, in Muskogee, Oklahoma; however, he failed to report to the hearing.  Although the Veteran's wife requested that this hearing be rescheduled, the Veteran himself withdrew that request shortly thereafter.  Thus, the Veteran's request for an appeals hearing is withdrawn.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  The service-connected disabilities include lumbar intervertebral disc syndrome. 

2.  The Veteran's service-connected low back disability requires a brace.

3.  This brace tends to wear or tear the Veteran's clothing.


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance for the year 2010 have been met. 38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Board is granting the Veteran's claim in full, there is no need to discuss whether there has been compliance with the duties to notify and assist because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran is seeking a clothing allowance due to additional wear or tear on his clothing from his back brace.

Under 38 U.S.C.A. § 1162, VA will pay a clothing allowance to each veteran who because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the Secretary determines tends to wear out or tear the clothing of the Veteran.

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the Veteran's service connected skin disability irreparably damages the Veteran's outer garments.  38 C.F.R. § 3.810 (2010, 2013).

The record confirms that the Veteran receives compensation for several service-connected disabilities, including a low back disability.  This disability is not the loss or loss of use of a hand or foot, nor is it a skin condition.  Therefore the question is whether a prosthetic or orthopedic appliance which tends to wear or tear clothing is worn due to the Veteran's service connected disability.  See id.

The September 2009 VA examiner noted that the Veteran required a brace on his back, but did not require crutches, a cane, corrective shoes, or a walker.  An April 2011 VA primary care note shows that the Veteran reported having to wear his back support on almost a regular basis.  In September 2012, a new back brace was ordered for the Veteran.

In the January 2011 statement of the case (SOC), VA found that the Veteran had not received a back brace since January 2008 and that if it was being worn as prescribed and to the extent that it was causing irreparable wear and tear on outer garments, it would be in need of replacement prior to the date of application for clothing allowance (April 2010).

The argument that the Veteran's back brace should have been replaced early if indeed it was causing wear and tear on clothing is not compelling.  That a back brace issued in January 2008 should have worn out prior to April 2010 is irrelevant to the question of whether the Veteran's use of said back brace in 2010 that led to wear and tear on his clothing.  Even if the Veteran did not wear this brace until 2010, he could still be entitled to a clothing allowance for that year.  Later records confirm an increase in use of this back brace and its eventual replacement.

Furthermore, inherent in this argument is an admission that back braces can cause wear and tear on clothing, which is the Veteran's repeated contention and the requirement under 38 C.F.R. § 3.810.  Thus, a back brace is the type of appliance that can cause wear and tear on clothing and the Veteran has provided competent and credible lay evidence that this is the case here.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an annual clothing allowance for the 2010 calendar year.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An annual clothing allowance pursuant to 38 U.S.C.A. § 1162 is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


